Citation Nr: 1742940	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for congenital bilateral absence of the pectoralis major, with recurrent dislocation of both shoulders.


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to March 1976.

This matter comes before the Board on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case has previously been before the Board, most recently in October 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Veteran did not request a hearing on this matter.  See July 2013 VA Form 9.  

In August 2015, the Veteran received a "Mental Disorders (Other Than PTSD and Eating Disorders) Disability Benefits Questionnaire.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155 (a) (2016); 79 Fed. Reg. 57,660  (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  The RO did not provide the required application form.  However, the Board notes that the Veteran's attorney withdrew the request in an April 2016 correspondence. 

The issue of entitlement to aid and attendance has been raised by the record in a July 2012 VA Form 21-526b, which was received in February 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  See Stegall v. West, 11 Vet. App. 268   (1998).  In the May 2015 remand, the Board requested that the RO refer the Veteran for a VA examination.  In June 2015, the Veteran was provided a VA examination. The VA examiner opined that the Veteran's diagnosed partial absence of the pectoralis major muscles with recurrent dislocation of both shoulders was a congenital disease that clearly and unmistakably existed prior to service.  To support that conclusion, the examiner noted that the Veteran had reported that his earliest recollection of injury to the left shoulder occurred at age 7, and that since that time, he had experienced both voluntary and involuntary dislocations of both shoulders.  The VA examiner also noted that the Veteran had reported that his family first became aware of his shoulder condition when he was 14, and that the condition recurred at age 16.

In the October 2015 remand, the Board requested that the RO obtain a supplemental opinion from the June 2015 VA examiner.  The Board explained that the June 2015 VA opinion was inadequate because the examiner relied on the Veteran's lay testimony to determine that he had a congenital disease that existed prior to service.  The Board noted that the Veteran's lay testimony alone is not a sufficient basis to determine that he had a congenital disease that existed prior to service.  The Board also noted that it is not free to substitute its own medical judgment for that of an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The RO returned the claims file to the June 2015 VA examiner, who provided a November 2015 addendum wherein she essentially reiterated her June 2015 opinion and failed to provide any further rationale.  The only difference is that the examiner referenced a Medical Board Report that contains the same lay testimony that the examiner relied on in her June 2015 opinion.  The Board already found this opinion to be inadequate.  Therefore, the mere repeating of that opinion is also inadequate and fails to comply with the Board's October 2015 remand directives.  The claim must be remanded for another addendum opinion in compliance with the October 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. The claims file should be provided to an appropriate VA examiner, other than the June 2015 and November 2015 examiner, for an addendum opinion.  The claims file must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if necessary.

The examiner should opine whether the Veteran had a congenital disease in the form of a partial absence of the pectoralis major muscles that clearly and unmistakably existed prior to service.  The Veteran's lay testimony alone is not a sufficient basis to determine that he had a congenital disease that clearly and unmistakably existed prior to his active service.  The examiner should state what medical evidence supports the conclusion that the disability preexisted entrance to service.

If so, the examiner should opine whether the disease was clearly and unmistakably not aggravated during active service.  A disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs whose etiology, pathology, and prognosis may be known or unknown.  

2. Then, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






